August 3, 2011 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES SIX MONTH 2011 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the six month period ended June 30, 2011.Net income attributable to Leucadia National Corporation common shareholders for the six month period ended June 30, 2011 was $196,816,000 ($.80 per diluted common share) compared to net loss attributable to Leucadia National Corporation common shareholders for 2010 of $43,665,000 ($.18 per diluted common share). For more information on the Company’s results of operations for the first half of 2011, please see the Company’s Form 10-Q for the six months ended June 30, 2011, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Revenues and other income $ Net securities gains $ Income from continuing operations before income taxes and losses related to associated companies $ Income taxes Income from continuing operations before losses related to associated companies Losses related to associated companies, net of taxes ) Income (loss) from continuing operations ) ) Income from discontinued operations, including gain on disposal, net of taxes Net income (loss) ) ) Net (income) loss attributable to the noncontrolling interest ) ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) $ $ ) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations, including gain on disposal Net income (loss) $ $ ) $ $ ) Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations, including gain on disposal Net income (loss) $ $ ) $ $ ) Number of shares in calculation
